IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JOHNNIE V. LASSITER, JR. : CIVIL ACTION
v.

NATIONAL RAILROAD PASSENGER
CORPORATION, d/b/a AMTRAK : No.

 

NOTICE OF REMOVAL
TO THE HONORABLE JUDGES OF THE
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA:

Defendant, National Railroad Passenger Corporation, d/b/a Amtrak (hereafter “Amtrak”),
by and through their undersigned counsel, Hohn & Scheuerle, LLC, respectfully aver the following
in support of their Petition for Removal:

1. Onor about February 19, 2021, Plaintiff, Johnnie V. Lassiter, Jr. instituted this action
in the Philadelphia County Court of Common Pleas by way of Civil Action Complaint. (A copy of
Plaintiff's Complaint is attached hereto as Exhibit “A”.)

2. The docket does not reflect service of the Plaintiff served the Complaint upon
Amtrak.

3. On or about April 1, 2021, the undersigned counsel entered their appearance for
Defendant, National Railroad Passenger Corporation, d/b/a Amtrak in the Philadelphia County Court
of Common Pleas.

4, The case is pending in the Philadelphia County Court of Common Pleas at February
Term, 2021, No. 1755.

5. Amtrak is a corporation created by an Act of Congress with its principal place of
business in Washington, DC.

6. The above-described action is a civil action over which this Honorable Court has
jurisdiction pursuant to 28 USC §1331. Amtrak is a corporation which is owned by the Federal

Government. Federal jurisdiction is appropriate under 28 USC §1331.
7. The above-described action is one that may be removed to this Honorable Court by
Defendant pursuant to the provisions of 28 USC §1441(a) in that this action has been brought in a
State Court and a District Court of the United States has original jurisdiction under 28 USC §1331.

WHEREFORE, Defendant, National Railroad Passenger Corporation, d/b/a Amtrak hereby
requests that the above action now pending in the Philadelphia County Court of Common Pleas at

February Term, 2021; No. 1755 be removed therefrom to this Honorable Court.

HOHN & SCHEUERLE, LLC

BY:_/s/ Richard K. Hohn
RICHARD K. HOHN, ESQUIRE
JOSEPH J. McALEE, ESQUIRE
Attorneys for Defendant
1700 Market Street, Suite 3242
Philadelphia, PA 19103
215-496-9995
215-496-9997 (Fax)

rhohn@dverdict.com
jmcalee@dvedict.com

DATED: April 1, 2021
CERTIFICATE OF SERVICE

I, Richard K. Hohn, Esquire, certify that a true and correct copy of the Notice of Removal
was sent to all parties and counsel listed below by first class mail.

Pamela A. Van Blunk, Esquire
VAN BLUNK LAW, LLC

57 S. Main Street

Suite 204

Yardley, PA 19067
pvanblunk@vanblunklaw.com

Attorney for Plaintiff

HOHN & SCHEUERLE, LLC

BY:_/s/ Richard K. Hohn
RICHARD K. HOHN, ESQUIRE
Attorney for Defendant
1700 Market Street, Suite 3242
Philadelphia, PA 19103
215-496-9995
215-496-9997 (Fax)

rhohn@dverdict.com
DATED: April 1, 2021
EXHIBIT A
Court of Common Pleas of Philadelphia County
Trial Division

Civil Cover Sheet

   

 

DEFENDANT'S NAME

 

PLAINTIFF'S NAME
JOHNNIE V. LASSITER JR. NATIONAL RAILROAD PASSENGER CORPORATION, ALIAS:
AMTRAK
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
3269 VESTA DRIVE 60 MASSACHUSETTS AVENUE

HARRISBURG PA 17110

WASHINGTON DC 20002

 

 

 

 

 

 

 

 

 

 

   
 
 
  
 
 

 

 

 

 

 

PLAINTIFF'S NAME DEFENDANT'S NAME
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
PLAINTIFF'S NAME DEFENDANT'S NAME
PLAINTIFF'S ADDRESS DEFENDANT'S AODRESS
TOTAL NUMBER OF PLAINTIFFS TOTAL NUMBER OF DEFENDANTS COMMENCEMENT OF ACTION
1 1 ok] c mplaint (J Petition Action C1] Notice of Appeal
oO Writ of Summons. C Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY COURT PROGRAMS : .
oO dor C1 Arbitration 1 commerce 7] Settlement
$50,000.00 or less ix] Jury [2] Minor Court Appeal [7] Minors
Gd More than $50,000.00 (1 Non-Jury [2], Statutory Appeals C] w/p/Survival
(1 other: :
CASE TYPE AND CODE
2S - PREMISES LIABILITY,

 

 

 

STATUTORY BASIS FOR CAUSE OF ACTION

 

 

 

 

 

 

 

 

 

 

 

RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER) FILED 1S CASE SUBJECT TO
' . COORDINATION ORDER?
FRO PROTHY VES No
FEB 19 2021
S. RICE

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: JOHNNIE V LASSITER JR.
Papers may be served at the address set forth below.
NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY ADDRESS

PAMELA A. VANBLUNK VAN BLUNK LAW, LLC

57 S. MAIN STREET

PHONE NUMBER FAX NUMBER SUITE 204

(267) 399-9080 (267) 390-0166 YARDLEY PA 19067
SUPREME COURT IDENTIFICATION NO. E-MAIL ADDRESS

205992 pvanblunk@vanblunklaw.com
SIGNATURE OF FILING ATTORNEY OR PARTY DATE SUBMITTED

PAMELA VANBLUNK Friday, February 19, 2021, 09:30 am

 

 

FINAL COPY (Approved by the Prothonotary Clerk)

 
PAMELA A. VAN BLUNK, ESQUIRE
Identification No. 205992

VAN BLUNK LAW, LLC

57 S. Main Street, Ste 204

Yardley, PA 19067

P: 267-399-9080
pvanblunk@vanblunklaw.com

   
  

<euallengs

THIS IS NOT AN ARBIT LON oy the
MATTER. of fice/ Ba

ASSESSMENT OFDA ROZ
HEARING IS REQUESS:
Attorney for Plaintiff :

 

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY,

PENNSYLVANIA
CIVIL ACTION LAW
JOHNNIE V. LASSITER, JR.
3269 Vesta Drive DOCKET NO.:
Harrisburg, PA 17110
Plaintiff, TRIAL BY JURY OF TWELVE
(12) DEMANDED

Vv.

NATIONAL RAILROAD PASSENGER
CORPORATION, d/b/a AMTRAK
60 Massachusetts Avenue, Washington,
D.C. 20002

Defendant

 

 

NOTICE TO DEFEND

Case ID: 210201755
"NOTICE@

You have been sued in court. If you wish
to defend against the claims set forth in
the following pages, you must take action
within twenty (20) days after this
complaint and notice are served, by
entering a written appearance personally
or by attorney and filing in writing with
the court your defenses or objections to
the claims set forth against you. You are
warned that if you fail to do so, the case
may proceed without you and a judgment
may be entered against you by the court
without further notice for any money
claimed in the complaint or for any other
claim or relief requested by the plaintiff.
You may lose money or property of other
rights important to you.

YOU SHOULD TAKE THIS PAPER TO
YOUR LAWYER AT ONCE. IF YOU
DO NOT HAVE A LAWYER GO TO OR
TELEPHONE THE OFFICE SET
FORTH BELOW. THIS OFFICE CAN
PROVIDE YOU WITH INFORMATION
ABOUT HIRING A LAWYER. IF YOU
CANNOT AFFORD TO HIRE A
LAWYER, THIS OFFICE MAY BE
ABLE TO PROVIDE YOU WITH
INFORMATION ABOUT AGENCIES
THAT MAY OFFER LEGAL
SERVICES TO ELIGIBLE PERSONS
AT A REDUCED FEE OR NO FEE.

Philadelphia Bar Association

Lawyer Referral Service

1101 Market Street, Philadelphia, PA 19107
(215) 238-6300

 

AAVISO@

"Le han demandado en corte. Si usted desea
defender contra las demandas dispuestas en
las paginas siguientes, usted debe tomar la
accion en el plazo de veinte (20) dias
después de esta queja y se sirve el aviso,
incorporando un aspecto escrito
personalmente o y archivando en escribir
con la corte sus defensas u objeciones a las
demandas dispuestas contra usted el abogado
le advierte que que si usted no puede hacer
asi que el caso puede proceder sin usted y un
juicio se puede incorporar contra usted
compra la corte sin aviso adicional para
cualquier dinero demandado en la queja 0
para cualquier otra demanda o relevacion
pedida por el demandante. Usted puede
perder el dinero o la caracteristica de otra
endereza importante a usted.

USTED DEBE LLEVAR ESTE PAPEL SU
ABOGADO INMEDIATAMENTE. SI
USTED NO HACE QUE UN ABOGADO
VAYA A O LLAME POR TELEFONO La
OFICINA DISPUESTA ABAJO. ESTA
OFICINA PUEDE PROVEER DE USTED
LA INFORMACION SOBRE EMPLEAR A
UN ABOGADO. SI USTED NO PUEDE
PERMITIRSE AL HIRE A UN
ABOGADO, ESTA OFICINA PUEDE
PODER PROVEER DE USTED LA
INFORMACION SOBRE LAS AGENCIAS
QUE LOS SERVICIOS JURIDICOS DE
LA OFERTA DE MAYO A LAS
PERSONAS ELEGIBLES EN UN
HONORARIO REDUCIDO O NINGUN
HONORARIO

Philadelphia Bar Association

Servicio de Referencia de Abogados

1101 Market Street, Philadelphia, PA 19107
(215) 238-6300

Case ID: 210201799
PAMELA A. VAN BLUNK, ESQUIRE THIS IS NOT AN ARBITRATION

Identification No. 205992 MATTER.

VAN BLUNK LAW, LLC ASSESSMENT OF DAMAGES
57 S. Main Street, Ste 204 HEARING IS REQUESTED
Yardley, PA 19067 Attorney for Plaintiff

P: 267-399-9080
pvanblunk@vanblunklaw.com

 

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY,

PENNSYLVANIA
CIVIL ACTION LAW
JOHNNIE V. LASSITER, JR.
3269 Vesta Drive DOCKET NO.:
Harrisburg, PA 17110
Plaintiff, TRIAL BY JURY OF TWELVE
(12) DEMANDED

Vv.

NATIONAL RAILROAD PASSENGER
CORPORATION, d/b/a AMTRAK
60 Massachusetts Avenue, Washington,
D.C. 20002

Defendant

 

 

COMPLAINT
PLAINTIFF
1. At all times material to this Complaint, Plaintiff JOHNNIE V. LASSITER, JR.
(“Mr. Lassiter’) is and was an adult individual residing at 3269 Vesta Drive, Harrisburg, PA
17110.
DEFENDANT
2. At all times material to this Complaint, Defendant NATIONAL RAILROAD

PASSENGER CORPORATION, d/b/a AMTRAK ("AMTRAK"), is and was a corporation

Page 1 of 6 Case ID: 210201755
or other similarly-configured business entity qualified to do business in the City of
Philadelphia and the Commonwealth of Pennsylvania, with a principal place of business at 60

Massachusetts Avenue, Washington, D.C. 20002.

VENUE AND JURISDICTION

3. Venue is proper in this Court.

4, Defendant AMTRAK regularly conducts business in Philadelphia County and is
subject to venue here pursuant to Pennsylvania Rule of Civil Procedure 2179.

5. At all times material to Plaintiff's cause of action, Defendant AMTRAK was a
common carrier that operates trains carrying passengers, and Mr. Lassiter was a business
invitee on its Northeast Regional Rail with service from Harrisburg, PA to Philadelphia, PA.

6. All of the acts alleged to have been done or not to have been done by Defendant
AMTRAK were done or not done by Defendant AMTRAK, its agents, servants, workmen
and/or employees acting within the course and scope of their employment and authority for and
on behalf of said Defendant.

7. At all times material to Plaintiffs cause of action, all of the property, equipment
and operations involved in the accident referred to herein were owned by, and under the control
of Defendant AMTRAK, its agents, servants and employees.

FACTS

8. On February 22, 2018—a cold day with precipitation of rain or snow—Mr.
Lassiter boarded the Amtrak train (“the train”) in Harrisburg on his way to Philadelphia.

9. The train was reasonably crowded, and Mr. Lassiter took a seat on the left side in
the middle of the train car.

10. As the train was pulling into the Philadelphia train station—an hour and a half

Page 2 of 6 Case ID: 210201755
after leaving Harrisburg—-Mr. Lassiter stood up to use the restroom before exiting the train.

11. While exercising due care and caution for his own safety, Mr. Lassiter walked to
the restroom when suddenly and without warning, he was caused to slip and fall on the puddle of
water right in front of the restroom.

12. According to a witness who sat on the right side of the train car near the restroom,
the puddle of water had been there the whole train ride from Harrisburg.

13. Amtrak’s conductors entered and exited Mr. Lassiter’s train car once or twice
each stop to collect tickets and call out the stops.

14. As a result of the aforesaid, Mr. Lassiter sustained serious, painful and
permanent injuries as more particularly described herein.

15. At all times material to Plaintiff's cause of action, Defendant AMTRAK was a
common carrier, which engaged in the transportation of people, such as Mr. Lassiter, for a fare.

16. As a common carrier, Defendant AMTRAK and its employees, servants and
agents owed a duty to exercise the highest degree of care to ensure the safety of its passengers,

including Mr. Lassiter.

COUNT I
NEGLIGENCE/CARELESSNESS

17. Mr. Lassiter incorporates by reference all preceding paragraphs of this
Complaint.

18. The negligence and carelessness of Defendant AMTRAK consisted of the
following:

a. Defendant AMTRAK knew or should have known of the dangerous and unsafe

condition for the passengers, or in the exercise of reasonable care should have

Page 3 of 6 Case ID: 210201759
inspected, posted warning signs and/or barricades to warn Mr. Lassiter of the
dangerous and unsafe condition, and gave no notice whatsoever to passengers like

Mr. Lassiter of the presence of the dangerous and/or hazardous condition;

b. failing to provide safe premises for passengers such as Mr. Lassiter under the

circumstances then and there existing;

c. failing to provide a safe and clear corridor/passage near the restroom;

d. failing to properly inspect the entranceway near which the restroom was located

on the date and time of the incident;

e. failing to inspect the entranceway near which the restroom was located at

reasonable intervals to ensure it is free of dangerous and hazardous conditions;

f. failing to have adequate policies and procedures in place to ensure that the
premises were kept free from hazardous and/or dangerous conditions during the
period of time when the passengers were permitted to walk and/or traverse the

premises; and

g. failing to keep the premises owned, occupied, maintained and/or controlled by
Amtrak and held open for passengers, in a reasonable and safe condition in
violation of various codes, laws and ordinances, including but not limited to
applicable Pennsylvania codes and ordinances.

19. Defendant AMTRAK knew or should and could have known of the dangerous

condition then existing on its premises.

20. ‘Plaintiffs injuries were solely caused by the aforesaid acts of carelessness and

negligence on the part of Defendant AMTRAK or its agents, servants and/or employees, who

failed to utilize reasonable precautions to maintain a safe pathway near the restroom that was free

Page 4 of 6 Case ID: 210201755
from hazardous and/or dangerous conditions.

21. Solely as a direct result of the carelessness and negligence of Defendant
AMTRAK, Mr. Lassiter suffered serious and permanent physical injuries, which include but
may not be limited to, head hematoma, concussion, headaches, blurry vision, cervical strain and
sprain, aggravation of cervical spondylosis and stenosis, lumbar strain and sprain, lumbar
spondylosis with lumbar facet arthropathy, left ankle pain, left patella tendon rupture,
traumatic left knee complex tear posterior horn medial meniscus with partial tear of the MCL,
partial PCL tear with tibial contusion and patellar tendinitis and aggravation of degenerative joint
disease of the left knee, right knee strain MCL and tibial contusion, tear in right rotator cuff,
emotional distress and physical pain and such other and further injuries as discovery may reveal.

22. Mr. Lassiter has been advised that some or all of his injuries are or may be
permanent.

23. As a direct result of the accident aforesaid, Mr. Lassiter has undergone great
physical pain and mental anguish and he may continue to endure the same for an indefinite time
in the future to his great detriment and loss.

24. Asa direct result of the accident aforesaid, Mr. Lassiter has been compelled and
may in the future be compelled to expend funds in an effort to cure his injuries.

25. Asa further direct result of the accident aforesaid, Mr. Lassiter has reasonably
and necessarily undergone medical diagnosis care and treatment of his physical injuries, and he
may be compelled to continue to expend such sums for the same purposes for an indefinite time
in the future to his great detriment and loss.

26. As a further direct result of the accident aforesaid, Mr. Lassiter suffered and

continues to suffer a loss of life’s pleasures.

Page 5 of 6 Case ID: 210201795
27. Asa further direct result of the accident aforesaid, Mr. Lassiter has suffered and
continues to suffer unreimbursed incidental expenses.

28, As a further direct result of the accident aforesaid, Mr. Lassiter has missed work
in order to treat and care for his injuries, thereby losing income.

29. As a further direct result of the accident aforesaid, Mr. Lassiter has suffered a
loss and depreciation of his earnings and earning power, and he may continue to suffer the
same for an indefinite time in the future, to his great detriment and loss.

30. As a further direct result of the accident aforesaid, Mr. Lassiter has been unable
to attend to his usual and daily duties and occupation, and he will be unable to attend to the
same for an indefinite time in the future, to his great detriment and loss.

31. As a further direct result of the accident aforesaid, Mr. Lassiter has suffered
embarrassment, humiliation, and emotional and physical pain and anguish, and continues to do
So.

WHEREFORE, Mr. Johnnie V. Lassiter, Jr. demands judgment in his favor and against
Defendant AMTRAK in an amount in excess of 50,000.00 (Fifty Thousand Dollars), including
delay damages, interest, and costs of suit and any and all other relief that this Court deems

necessary and proper.

/s/ Pamela A. Van Blunk

PAMELA A. VAN BLUNK, ESQUIRE

Identification No. 205992

VAN BLUNK LAW, LLC

57 S. Main Street, Ste 204

Yardley, PA 19067

pvanblunk@vanblunklaw.com
DATED: February 19, 2021 Attorney for Plaintiff

Page 6 of 6 Case ID: 210201759
VERIFICATION

Each averment of fact contained in this document is true and correct based upon my
personal knowledge or information and belief. [ understand that false statements made in this
Verification are subject to the penalties of 18 Pa.C.S.A. §4904, relating to unsworn falsification

to authorities. The language of this document is my attorney’s and not my own.

   
 

Nw

 

Case ID: 210201755
 

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY,

PENNSYLVANIA
CIVIL ACTION LAW
JOHNNIE V. LASSITER, JR.
3269 Vesta Drive DOCKET NO::
Harrisburg, PA 17110
Plaintiff, TRIAL BY JURY OF TWELVE
(12) DEMANDED

Vv.

NATIONAL RAILROAD PASSENGER
CORPORATION, d/b/a AMTRAK
60 Massachusetts Avenue, Washington,
D.C. 20002

Defendant

 

 

CERTIFICATION OF COMPLIANCE
I, PAMELA A. VAN BLUNK, ESQUIRE, certify that this filing complies with the
provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case
Records of the Appellate and Trial Courts that require filing confidential information and

documents differently than non-confidential information and documents.

/s/ Pamela A. Van Blunk
PAMELA A. VAN BLUNK, ESQUIRE
ATTORNEY LD. # 205992

Dated: February 19, 2021 Attorney for Plaintiff

lof
Page Lo Case ID: 210201755
